69 F.3d 543
76 A.F.T.R.2d 95-7415, 95-2 USTC  P 50,637
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frederick M. FOX, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 93-70824.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 1, 1995.

Before:  BEEZER, THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Frederick M. Fox appeals pro se the tax court's decision denying Fox's petition for redetermination of federal income tax deficiencies for the 1988 tax year.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
Fox contends that the notice of deficiency he received is invalid because it was based on figures computed by the Internal Revenue Service and because he is a sovereign individual nonresident alien who is not subject to income tax.  The tax court properly rejected these frivolous contentions.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Rapp v. Commissioner, 774 F.2d 932, 935 (9th Cir.1985).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3